Citation Nr: 1550160	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  09-46 725A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating for post-traumatic stress disorder (PTSD), currently evaluated as 30 percent disabling effective November 21, 1987, 50 percent disabling effective March 11, 2005, and 70 percent disabling effective August 3, 2009.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability prior to August 3, 2009.  


REPRESENTATION

Veteran represented by:	Richard L. Palmatier, Jr., Attorney 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to August 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and July 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs).  The RO granted service connection for PTSD and assigned a 30 percent rating effective November 21, 1987, a noncompensable rating effective December 4, 2003, and a 50 percent rating effective March 11, 2005.  A July 2011 rating decision then granted a 30 percent rating from December 4, 2003 to March 11, 2005, as well as a 70 percent rating effective August 3, 2009.  A July 2012 rating decision then granted entitlement to TDIU effective August 3, 2009.        

The Veteran requested to appear before a member of the Board for a hearing.  In November 2015, he informed VA that he did not want to attend the hearing.  The hearing request is withdrawn.  38 C.F.R. § 20.704(e).    

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The schedular criteria for mental disorders that were in effect at the beginning of the rating period at issue in this appeal were amended effective February 3, 1988 and November 7, 1996.  The November 1996 rating criteria remains in effect.  See 61 Fed. Reg. 52695 (October 8, 1996) (amending the sections of the VA schedule for rating metal disorders).  As such, the Veteran's claim must be considered under the three sets of criteria.  

For clarification purposes, the applicable VA regulations are reproduced below: 



* Regulations effective prior to February 3, 1988: 

o Under the General Rating Formula for Psychoneurotic Disorders, a noncompensable rating was assigned when there are neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability. 

o A 10 percent evaluation required less than criteria for the 30 percent, with emotional tension or other evidence of anxiety productive of moderate social and industrial impairment.  

o A 30 percent evaluation required definite impairment in the ability to establish or maintain effective or wholesome relationships with people, and the psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce considerable industrial impairment.  

o A 50 percent evaluation was assigned when the ability to establish or maintain effective or favorable relationships with people was substantially impaired by reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in severe industrial impairment.  

o A 70 percent evaluation required that the disability be productive of a seriously impaired ability to establish or maintain effective or favorable relationships with people and that the psychoneurotic symptoms were of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.  

o A 100 percent evaluation was assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior.  In addition, psychiatric disability was manifested by a demonstrable inability to obtain or retain employment.
* Regulations effective February 3, 1988: 

o Under the General Rating Formula for Psychoneurotic Disorders, a noncompensable rating was assigned when there are neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability. 

o A 10 percent evaluation was assigned when there was less than the criteria for 30 percent, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  

o A 30 percent evaluation was assigned when there was definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms resulted in such reduction in initiative, flexibility, efficiency and reliability levels as to produce definite industrial impairment.  The term "definite" has been defined as "distinct, unambiguous, and moderately large in degree," representing a degree of social and industrial inadaptability that was "more than moderate but less than rather large." VAOPGCPREC 9-93, 59 Fed. Reg. 4752 (1994); see also Hood v. Brown, 4 Vet. App. 301 (1993).      

o A 50 percent evaluation was assigned when the ability to establish or maintain effective or favorable relationships with people was considerably impaired. By reason of psychoneurotic symptoms, the reliability, flexibility, and efficiency levels were so reduced as to result in considerable industrial impairment. 

o A 70 percent evaluation was assigned when the ability to establish or maintain effective or favorable relationships with people is severely impaired. The psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment. 

o A 100 percent evaluation is assigned when the attitudes of all contacts except the most intimate were so adversely affected as to result in virtual isolation in the community. Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior. Demonstrably unable to obtain or retain employment. 

In addition, VA promulgated 38 C.F.R. § 4.16(c), effective March 1, 1989, which stated that in cases where a mental disorder was assigned a 70 percent evaluation, and such mental disorder precluded a Veteran from securing or following a substantially gainful occupation, in such cases, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  See 54 Fed. Reg. 4280-01 (Jan. 30, 1989).  38 C.F.R. § 4.16(c) (1996) was repealed when the revised criteria for rating psychiatric disabilities became effective on November 7, 1996.  61 Fed. Reg. 52695 (Oct. 8, 1996).  

Under the schedular criteria in effect prior to November 7, 1996, the Court held that where the Veteran's mental disorder was assigned a 70 percent evaluation and that mental disorder precluded a Veteran from securing or following a substantially gainful occupation, regardless of whether the Veteran had other compensable service-connected disabilities, the mental disorder must be assigned a 100 percent evaluation under the appropriate diagnostic code.  Johnson v. Brown, 7 Vet. App. 97.

Upon remand, the RO should provide the Veteran notice of 38 C.F.R. § 4.16(c), as well as notice that advises him of the above noted pertinent mental disorder regulations currently in effect and in effect at the time of his original claim.  

The RO should also afford the Veteran an additional opportunity to identify any mental health treatment that is not currently associated with the claims file.  

Based on the above discussion regarding the change in regulations during the course of the appeal, the Board finds that a VA retrospective medical opinion addressing the severity of the Veteran's psychiatric disability since August 21, 1987 is necessary to adjudicate the claim given the length of the appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the relevant time period).

Moreover, the Veteran contends that he was unemployable due to his service-connected disability prior to August 3, 2009.  As the issue of entitlement to a higher initial rating for PTSD and entitlement to a TDIU are intertwined, the TDIU must be remanded as well.  Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice that includes notification of the criteria for evaluation of mental disorders in effect at the time of the Veteran's claim, the criteria that became effective February 3, 1988, and the criteria that became effective November 7, 1996, as well as former regulation § 4.16(c). 

2.  Ask the Veteran to identify any outstanding VA or private mental treatment records.  Request such records.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so he can submit any copies in his possession.

3.  Notify the Veteran that he may submit lay statements from individuals who have first-hand knowledge, and/or who were contemporaneously informed of the nature and severity of his psychiatric symptoms and the impact of these symptoms on his ability to work.  He should be provided an appropriate amount of time to submit this lay evidence.

4.  After completing the above development and obtaining any pertinent, outstanding records, obtain a medical opinion from an appropriate mental health professional to ascertain the nature, extent and severity of the Veteran's service-connected PTSD since November 1987. 

The evaluator shall review the claims file, to include but not limited to the October 1987 counselor evaluation, November 1987 psychiatric evaluation, April 1988 addendum opinion, April 1994 examination report, October 2006 examination report, and April 2009 examination report.  

The examiner should assess the severity of the Veteran's psychiatric disability using the rating criteria and/or disability evaluation worksheets in effect during the time period in question (those rating criteria appear in the text of the remand).  

The evaluator should describe the impact of the Veteran's service-connected PTSD on his occupational and social functioning.  Specifically, discuss the impact of the PTSD on the Veteran's ability to obtain and secure substantially gainful employment.  

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be reached without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

5.  Then readjudicate the appeal.  In doing so, the RO must consider the criteria for evaluating mental disorders in effect prior to February 3, 1988, criteria effective February 3, 1988, and the current regulations, as well as former regulation 38 C.F.R. § 4.16(c) (1996).  If action remains adverse, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



